UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

WILBERT HARRIS,                                 )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )   Civil Case No. 11-114 (RJL)
                                                )
UNITED STATES DEPARTMENT OF                     )
VETERANS AFFAIRS,                               )
                                                )
                      DekndanL                  )


                                            ~
                                            ORDER
                                   (June   J,2013) [Dkt. #20]

       For the reasons set forth in the Memorandum Opinion entered this]_ t:;;:ne

20 13, it is hereby

       ORDERED that the defendant's motion [DKT. #20] is GRANTED;

and it is further

       ORDERED that summary judgment be entered for defendant;

and it is further

       ORDERED that the above-captioned case is DISMISSED with prejudice.

       SO ORDERED.